ON PETITION FOR REHEARING.
VOGEL, Judge.
In his petition for rehearing the appellant states that the “typical invoice” referred to in the opinion related only to Ace Mud, and not to Baroid, and was not stipulated into evidence as to Baroid, and therefore the court was in error in applying the “substantial evidence” rule as to Baroid.
The record shows that the trial court, on February 27, 1974, called for trial the two appeals of Ace Mud and Baroid, “which appeals have been consolidated pursuant to stipulation of counsel.” Appellant’s Exhibit 1, consisting of the “typical invoice” and an attached stipulation, was then marked for identification and offered, without any limitation whatever. The exact language used by counsel follows:
“MR. SUESS: May it please the Court, we at this time offer, pursuant to Section 28-32-06, 1969 North Dakota Century Code, additional evidence to complete the record stipulated by counsel with a typical invoice.
“We offer Appellant’s Exhibit 1, which is identified as a typical invoice with qualifications noted in the stipulation attached to invoice of Ace Mud Service for products sold to Chandler & Associates of Denver, Colorado.
“MR. WIRTZ: That is fine.
“THE COURT: Any objections?
“MR. WIRTZ: No.
“THE COURT: Exhibit 1 is received in evidence.”
Since the proffer of the evidence was general and unrestricted, it was not improper to consider it in both of the cases consolidated on appeal to the district court and to the Supreme Court. Island v. Fireman’s Fund Indemnity Co., 30 Cal.2d 541, 184 P.2d 153, 173 A.L.R. 896 (1947).
“And it is settled that evidence introduced without limitation of purpose is in for all purposes.” J. A. LaPorte Corp. v. Pennsylvania-Dixie Cement Corp., 164 Md. 642, 165 A. 195, 168 A. 844, 108 A.L.R. 1474 (1933).
See also Wigmore on Evidence, 3d Ed., § 13.
Rehearing is denied.
ERICKSTAD, C. J., and PEDERSON, PAULSON and SAND, JJ., concur.